NUMBER 13-08-00693-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE BARRY L. PIZZO



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Justices Rodriguez, Garza, and Vela

Per Curiam Memorandum Opinion (1)


 Relator, Barry Louis Pizzo, pro se, filed a petition for writ of mandamus in the above
cause on December 4, 2008, through which he complained that the trial court had not
assumed jurisdiction of this case on remand.  See Pizzo v. State, No. 13-03-00392-CR,
2008 Tex. App. LEXIS 5282, *2 (Tex. App.-Corpus Christi July 17, 2008, no pet.) (not
designated for publication) (reversing and remanding for a new trial).  The Court requested
that the real party in interest, the State of Texas by and through the Criminal District
Attorney in and for Grimes County, Texas, file a response to relator's petition for writ of
mandamus.  Such response was duly filed on December 22, 2008.
	The Court, having examined and fully considered the petition for writ of mandamus
and the response thereto, is of the opinion that relator has not shown himself entitled to
the relief sought.  Accordingly, the petition for writ of mandamus is  DENIED.  See Tex. R.
App. P. 52.8(a). 

								PER CURIAM

Do not publish.  See Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and 
filed this 5th day of January, 2009.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).